       Case 2:20-cv-02229-JWL-KGG Document 103 Filed 07/20/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


 FERRELL COMPANIES, INC.,                       )
                                                ) Case No. 2:20-cv-02229-JWL-KGG
                   Plaintiff,                   )
 v.                                             )
                                                )
 GREATBANC TRUST COMPANY,                       )
                                                )
                   Defendant.                   )


                      STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Ferrell Companies,

Inc. and Defendant GreatBanc Trust Company hereby stipulate to the dismissal with prejudice of

all claims in this action. Each party shall bear its own attorneys’ fees, costs, and expenses incurred

for this action.


Dated: July 20, 2021

 s/ Shawn M. Taylor                                     s/ Sarah K. Rathke
 Mark S. Bernstein (pro hac vice)                       Sarah K. Rathke (pro hac vice)
 Shawn M. Taylor (pro hac vice)                         Marques Richeson (pro hac vice)
 Gregory A. Kubly (pro hac vice)                        SQUIRE PATTON BOGGS (US) LLP
 AKERMAN LLP                                            4900 Key Tower
 71 South Wacker Drive, 47th Floor                      127 Public Square
 Chicago, IL 60606                                      Cleveland, Ohio 44114
 Telephone: 312-634-5700                                Tel: (216) 479-8500
 Facsimile: 312-424-1900                                Fax: (216) 479-8780
 Email: mark.bernstein@akerman.com                      Email: sarah.rathke@squirepb.com
        shawn.taylor@akerman.com                                marques.richeson@squirepb.com
        gregory.kubly@akerman.com

 and                                                     and

 s/ Todd W. Ruskamp                                     s/ James D. Griffin
 Todd W. Ruskamp, D.Kan #70412                          James D. Griffin (KS #12545)
 Jessica A.E. McKinney, D.Kan #78649                    Brent N. Coverdale (KS #18798)
 SHOOK, HARDY & BACON L.L.P

                                                  1
     Case 2:20-cv-02229-JWL-KGG Document 103 Filed 07/20/21 Page 2 of 2




 2555 Grand Boulevard                               SCHARNHORST AST KENNARD
 Kansas City, Missouri 64108                        GRIFFIN PC
 Telephone: 816-474-6550                            1100 Walnut Street, Suite 1950
 Facsimile: 816-421-5547                            Kansas City, Missouri 64106-2197
 Email: truskamp@shb.com                            Telephone: (816) 268-9400
        jamckinney@shb.com                          Facsimile: (816) 268-9409
                                                    Email: jgriffin@skg.com
                                                           bcoverdale@sakg.com
 Attorneys for Defendant GreatBanc
 Trust Co.                                          Attorneys for Ferrell Companies, Inc.




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 20th day of July 2021, a true copy of the

foregoing was served via the Court’s CM/ECF system upon all counsel of record.



                                                  /s/ James D. Griffin

                                                  One of the attorneys for Ferrell Companies,
                                                  Inc.




                                              2
